       Case 9:20-cr-00055-DWM Document 28 Filed 04/21/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


UNITED STATES OF AMERICA,                      CR 20-55-M-DWM

                   Plaintiff,
                                                ORDER
vs.

GRADY HAROLD SULLIVAN, JR.,

                   Defendant.

      Defendant has filed an Unopposed Motion to Clarify Conditions of Release.

(Doc. 27.) Accordingly, IT IS ORDERED that the Court will conduct a hearing on

Defendant’s motion on April 22, 2021, at 1:30 p.m. at the Russell Smith Federal

Courthouse in Missoula, Montana.

      DATED this 21st day of April, 2021.



                                     _______________________________
                                     Kathleen L. DeSoto
                                     United States Magistrate Judge
